DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 7/27/2022 which amended claims 14 and 17-22 and cancelled claims 15-16. Claims 14 and 17-26 are currently pending.  

Allowable Subject Matter
Claims 14 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the sensor frame damping force signals are N degrees of freedom sensor frame damping force signals, wherein the estimated line of sight error is a M degrees of freedom estimated line of sight error, wherein the actuator drive signals are N + M actuator drive signals, wherein the plurality of actuators are N + M actuators, and wherein the actuator drive signals are determined from the sensor frame damping force signals and the estimated line of sight error using an N + M times N + M matrix. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Loopstra et al. (US PGPub 2011/0170078, Loopstra hereinafter) discloses a projection system configured to project a patterned radiation beam onto a target portion of a substrate (Figs. 1-6, para. [0024], projection system PS projects a patterned beam onto a target of substrate W), the projection system comprising: a plurality of optical elements configured to optically interact with the patterned radiation beam to project the patterned radiation beam onto the target portion of the substrate (Figs. 1-6, paras. [0024], [0041], [0046], [0048]-[0050], projection system PS includes multiple optical elements to project the patterned beam onto substrate W), a plurality of optical element position sensors (Figs. 2-4, paras. [0049], [0079]-[0080], [0088], [0104], [0105], first measurement system 910 measures the positions of the optical elements 110, 120, 130, 140), a sensor frame to which the optical element position sensors are mounted, the optical element position sensors configured to measure a position of the optical elements in respect of the sensor frame (Figs. 2-4, paras. [0045], [0049]-[0050], [0079]-[0080], [0088], [0104], [0105], second frame 300 is a measurement frame, and the measurement system 910 measures the positions of the optical elements 110, 120, 130, 140 with respect to points on the frame 300 using sensors such as encoders or interferometers), a force frame (Figs. 2-4, paras. [0045], [0048], [0106], force frame 200 and frames 500, 550), a vibration isolator connected between the force frame and the sensor frame (Figs. 2-4, para. [0106], a vibration isolation system is arranged between measurement frame 300 and frame 550), the force frame being configured to support the force frame via the vibration isolator, the vibration isolator being configured to isolate the sensor frame from vibrations in the force frame (Figs. 2-4, paras. [0106]-[0108], [0111], the frame 550 supports measurement frame 300 through the vibration isolating mount to isolate the measurement frame 300), a plurality of sensor frame position sensors configured to measure a position of the sensor frame in respect of the force frame (Figs. 2-3, paras. [0050], [0081]-[0082], [0084], [0085]-[0088], second measurement system 920 measures positions of frame 300 with respect to a reference point 350 in relation to frame 550), a plurality of acceleration sensors configured to measure an acceleration of the sensor frame (Figs. 2-5, paras. [0101]-[0103], accelerations of points on the measurement frame are measured by acceleration measurement sensors either by direct acceleration from accelerometers or through measuring velocity or position and calculating acceleration), and an actuator arranged between the sensor frame and the force frame and configured to exert a force between the sensor frame and the force frame (Figs. 2-4, paras. [0106]-[0108], [0111], an actively damped vibration isolator is arranged between the measurement frame 300), and the lithographic apparatus further comprising a control device (Fig. 5, paras. [0048], [0083], [0085], [0089]-[0097], [0100]-[0105], a controller controls the operations of the system), the control device comprising: an acceleration sensor input to which the acceleration sensors are connected to provide acceleration signals representative of the acceleration of the sensor frame to the control device (Fig. 5, paras. [0101]-[0103], the accelerations of the relevant points of the measurement frame 300 are input into the controller 700), a position sensor input to which the sensor frame position sensors are connected to provide position signals representative of the position of the sensor frame relative to the force frame to the control device (Fig. 5, paras. [0050], [0081]-[0082], [0084], [0085]-[0088], [0090], the first measurement system 910 and second measurement system 920 input measurements to controller 700 such that the measured positions of frame 300 relative to frame 550 are supplied to the controller 700), and an actuator output connected to the actuator to enable the control device to drive the actuators (Figs. 2-5, paras. [0106]-[0108], [0111], an actively damped vibration isolator is arranged between the measurement frame 300), wherein the control device is configured to derive an estimated error from position signals (para. [0090], a processor calculates the difference in actual and desired positions), determine actuator drive signals (paras. [0090]-[0091], [0094], [0097], [0101]-[0103], the controller 700 determines input signals for the actuators for optical elements), drive the actuators using the actuator drive signals (paras. [0090]-[0091], [0094], [0097], [0101]-[0103], the actuators are driven to provide a force). Loopstra does not describe or render obvious a plurality of vibration isolators between the force frame and the sensor frame, a plurality of actuators arranged between the sensor frame and the force frame, the control device configured to derive sensor frame damping force signals from at least one of the acceleration signals and the position signals, derive an estimated line of sight error from the position signals, determine actuator drive signals from the sensor frame damping force signals and the estimated error, and drive the actuators using the actuator drive signals to dampen the sensor frame to at least partly compensate the estimated line of sight error. Additionally, Loopstra does not describe or render obvious wherein the sensor frame damping force signals are N degrees of freedom sensor frame damping force signals, wherein the estimated line of sight error is a M degrees of freedom estimated line of sight error, wherein the actuator drive signals are N + M actuator drive signals, wherein the plurality of actuators are N + M actuators, and wherein the actuator drive signals are determined from the sensor frame damping force signals and the estimated line of sight error using an N + M times N + M matrix.
Butler et al. (US PGPub 2012/0105819, Butler 819 hereinafter) discloses a plurality of vibration isolators between the force frame and the sensor frame (Fig. 3, paras. [0033], [0042], [0045], vibration isolation systems K1 and K2 are between first frame 1F and support frame SF, and vibration isolation systems K3 and K4 are between second frame 2F and support frame SF), a plurality of actuators arranged between the sensor frame and the force frame (Fig. 3, paras. [0039], [0050]-[0051], first actuator AC1 and second actuator AC2 are between first frame 1F and support frame SF, and actuators AC3 and AC4 are between second frame 2F and support frame SF), a control device configured to derive sensor frame damping force signals from at least one of the acceleration signals and the position signals (Fig. 3, paras. [0037], [0039], [0047]-[0051], [0053]-[0054], the control system CS uses sensor signals S1-S6 to determine drive signals for the actuators), determine actuator drive signals from the sensor frame damping force signals and an error (Fig. 3, paras. [0037], [0039], [0047]-[0051], [0053]-[0054], the control system CS determines drive signals for the actuators to dampen movement based on movement detected by the sensors), and drive the actuators using the actuator drive signals to dampen the sensor frame to at least partly compensate the error (Fig. 3, paras. [0007], [0037], [0039], [0047]-[0051], [0053]-[0054], the control drives the actuators to dampen the movements of the first frame 1F and the second frame 2F to compensate for position errors). Butler 819 does not describe or render obvious deriving an estimated line of sight error from the position signals and compensating the estimated line of sight error and wherein the sensor frame damping force signals are N degrees of freedom sensor frame damping force signals, wherein the estimated line of sight error is a M degrees of freedom estimated line of sight error, wherein the actuator drive signals are N + M actuator drive signals, wherein the plurality of actuators are N + M actuators, and wherein the actuator drive signals are determined from the sensor frame damping force signals and the estimated line of sight error using an N + M times N + M matrix.
Butler et al. (WO2016/087177, Butler 177 hereinafter; included with IDS filed 7/10/2020) discloses a control device configured to derive an estimated line of sight error from the position signal (Figs. 6-7, paras. [0026], [0035], [0038], [0041], [0094], [0103], [0104], [0136], the controller CN uses a model to determine line of sight errors from positions), determine actuator drive signals from force signals and the estimated line of sight error (Figs. 6-7, paras. [0026], [0041]-[0043], [0103], [0104], [0110]-[0112], [0122], [0136], the controller CN determines adjustments for the actuators to correct the line of sight errors), and drive the actuators using actuator drive signals to at least partly compensate the estimated line of sight error (Figs. 6-7, paras. [0026], [0103], [0104], [0110]-[0112], [0122], the controller CN outputs signals to the actuators to reduce line-of-sight errors). Although Butler 177 discloses the controller calculates optical aberration and the desired positions of mirrors using matrix inversion techniques (para. [0114]), Butler 177 does not teach or render obvious wherein the sensor frame damping force signals are N degrees of freedom sensor frame damping force signals, wherein the estimated line of sight error is a M degrees of freedom estimated line of sight error, wherein the actuator drive signals are N + M actuator drive signals, wherein the plurality of actuators are N + M actuators, and wherein the actuator drive signals are determined from the sensor frame damping force signals and the estimated line of sight error using an N + M times N + M matrix.
Kato (US PGPub 2003/0090645) discloses a vibration damping table with air springs, and a feedback loop includes designing a compensation matrix using an inertial matrix and stiffness matrix (Fig. 3, paras. [0083]-[0084], [0087]-[0089], [0105]-[0110]), but Kato does not teach or render obvious the sensor frame damping force signals are N degrees of freedom sensor frame damping force signals, wherein the estimated line of sight error is a M degrees of freedom estimated line of sight error, wherein the actuator drive signals are N + M actuator drive signals, wherein the plurality of actuators are N + M actuators, and wherein the actuator drive signals are determined from the sensor frame damping force signals and the estimated line of sight error using an N + M times N + M matrix.
Regarding claim 20, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the control device is configured to derive estimated vibration isolators induced sensor frame forces from the position signals, derive the estimated line of sight error from the estimated vibration isolators induced sensor frame forces, and wherein the control device is further configured to estimate the vibration isolators induced sensor frame forces from the position signals using a predetermined sensor frame displacement sensitivity function. These limitations in combination with the other limitations of claim 20 render the claim non-obvious over the prior art of record.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the control device is configured to derive estimated vibration isolators induced sensor frame forces from the position signals, and derive the estimated line of sight error from the estimated vibration isolators induced sensor frame forces, and wherein the control device is further configured to derive the estimated line of sight error from the estimated vibration isolators induced sensor frame forces using a line of sight sensitivity function expressing line of sight error as a function of sensor frame forces. These limitations in combination with the other limitations of claim 21 render the claim non-obvious over the prior art of record.
	Nawata (US PGPub 2008/037029) discloses a projection system having multiple optical elements with different sensitivities and discloses controlling the positions of the optical elements by forming matrices to calculate position control (Figs. 2-3, paras. [0035]-[0039]), but Nawata does not teach or render obvious wherein the sensor frame damping force signals are N degrees of freedom sensor frame damping force signals, wherein the estimated line of sight error is a M degrees of freedom estimated line of sight error, wherein the actuator drive signals are N + M actuator drive signals, wherein the plurality of actuators are N + M actuators, and wherein the actuator drive signals are determined from the sensor frame damping force signals and the estimated line of sight error using an N + M times N + M matrix, wherein the control device is further configured to estimate the vibration isolators induced sensor frame forces from the position signals using a predetermined sensor frame displacement sensitivity function, or wherein the control device is further configured to derive the estimated line of sight error from the estimated vibration isolators induced sensor frame forces using a line of sight sensitivity function expressing line of sight error as a function of sensor frame forces. 
Butler 819 discloses wherein the control device is further configured to: derive estimated vibration isolators induced sensor frame forces from the position signals (Fig. 3, paras. [0036]-[0040], [0045]-[0051], [0053]-[0054], the sensors provide position signals to the control system CS to control active damping of the first frame and the second frame such that the forces induced by the vibration isolators on the sensor frame are accounted for), and derive the estimated error from the estimated vibration isolators induced sensor frame forces (Fig. 3, paras. [0036]-[0040], [0045]-[0051], [0053]-[0054], the control system CS controls active damping first frame and the second frame), but Butler 819 does not teach or render obvious wherein the control device is further configured to estimate the vibration isolators induced sensor frame forces from the position signals using a predetermined sensor frame displacement sensitivity function or wherein the control device is further configured to derive the estimated line of sight error from the estimated vibration isolators induced sensor frame forces using a line of sight sensitivity function expressing line of sight error as a function of sensor frame forces.
Butler 177 discloses wherein the control device is further configured to: derive the estimated line of sight error from the estimated vibration isolators induced sensor frame forces (Figs. 6-7, paras. [0026], [0035], [0038], [0041], [0094], [0103], [0104], and [0136] that the controller CN uses a model to determine line of sight errors from positions, the line of sight errors are estimated from the estimated vibration isolators induced sensor frame forces), but Butler 177 fails to describe or render obvious wherein the control device is further configured to estimate the vibration isolators induced sensor frame forces from the position signals using a predetermined sensor frame displacement sensitivity function or wherein the control device is further configured to derive the estimated line of sight error from the estimated vibration isolators induced sensor frame forces using a line of sight sensitivity function expressing line of sight error as a function of sensor frame forces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882